Exhibit 10.5

UNSECURED GUARANTY

 

This Unsecured Guaranty Agreement (“Guaranty”) is made by Gevo, Inc.
(“Guarantor”), a Delaware corporation, in favor of FCStone Merchant Services,
LLC, a Delaware limited liability company (the “Beneficiary”).

 

WHEREAS, Beneficiary is or may become party to transactions involving the sale
and/or storage of feed corn  pursuant to that certain (a) Grain Bin Lease
Agreement dated June 1, 2015 by and between FC Stone and Agri-Energy, LLC (the
“Lease Agreement”) and (b) that certain Price Risk Management, Origination and
Merchandising Agreement, dated June 1, 2015, by and between FC Stone and
Agri-Energy, LLC (the “Origination Agreement”; together with the Lease
Agreement, the “Agreements”)  (individually and collectively, the
“Transactions”) with the following direct or indirect subsidiary of Guarantor:
Agri-Energy, LLC, a Minnesota limited liability company (the “Company”).

 

WHEREAS, the Guarantor is the direct or indirect parent of Company, and will
receive substantial and direct benefits from the Transactions contemplated by
the Agreements, and has agreed to enter into this Guaranty to provide assurance
for the payment obligations of Company solely in connection with the Origination
Agreement and to induce the Beneficiary to enter into the Transactions, which
Guarantor acknowledges the Beneficiary would not enter into but for this
Guaranty.

 

NOW THEREFORE, in consideration of good and valuable consideration, the adequacy
and receipt of which are hereby acknowledged, the Guarantor hereby agrees as
follows:

 

 

1.

The Guarantor declares, subject to the terms of this Guaranty, that it shall be
bound as surety for and co-principal debtor with the Company by way of security
for the true and proper discharge by the Company of whatever payment obligations
the Company may now or at any future date owe the Beneficiary under the
Origination Agreement and in whatever currency, as a result of the Transactions
made between the Beneficiary and the Company under the Origination Agreement
(the “Indebtedness”).

 

2.

The Guarantor will pay immediately and unconditionally on first demand to the
Beneficiary any Indebtedness which the Beneficiary claims under this Guaranty as
and when such Indebtedness is due and payable, by stated maturity or otherwise,
plus all interest, reasonable attorneys’ fees, litigation costs, and other
reasonable costs of collection actually incurred by Beneficiary, if any, related
to such Origination Agreement to be paid by Company for the collection of
Indebtedness.  

 

3.

This Guaranty is continuing, applicable to all existing and future Indebtedness
between the Beneficiary and Company pursuant to the Origination Agreement, and
shall be and remain effective until the earlier to occur of (x) April 15, 2020
and (y) termination of the Origination Agreement (the “Termination Date”),
provided however, that the Guaranty is subject to revival pursuant to Section 8,
and all Indebtedness regarding Transactions pursuant to the Origination
Agreement made on or before the Termination Date shall nevertheless continue in
full force and effect until they are duly satisfied and discharged.  

 

4.

Without the further notice or prior consent of Guarantor, the Beneficiary will
at all times be free to accept or release other security, take any action or
refrain from any action against the Company or any other person or company,
change the terms of the Indebtedness or the Transactions in accordance with
terms of the Agreements, or in general do all that it deems to be in its
interest, without in any way affecting the Guarantor’s obligations hereunder.

 

LEGAL_US_W # 82628726.1

--------------------------------------------------------------------------------

 

5.All payments under this Guaranty shall be made:

 

a)

in US Dollars, and if made otherwise shall be converted by Beneficiary into US
Dollars, the sum of which shall be applied against Guarantor’s liabilities
hereunder;

b)

without set-off, counterclaim, restriction or condition;

c)

without deduction for any taxes, duties, fees, charges or withholdings, and in
the case of any such deduction, Guarantor shall increase its payment so that
Beneficiary receives a net amount equal to the amount it would have received had
no such deduction been required or made.

 

6.

Guarantor shall not be discharged by time or any other concessions given to
Company or any third party by Beneficiary or by anything Beneficiary may do or
omit to do or by any other dealing or thing which but for this provision would
or might discharge Guarantor except that Guarantor shall retain the ability to
assert defences that the Indebtedness has been paid in full by the Company and,
notwithstanding Section 5(b) hereof, also shall retain the benefit of any setoff
provisions provided pursuant to the terms of the Agreements to reduce the amount
of Indebtedness payable by the Guarantor.

 

7.This Guaranty shall, subject to paragraph 3:

 

a)

be in addition to any other guaranty or security held by Beneficiary at any time
in respect of the Indebtedness;

b)

be a continuing guaranty, shall not be discharged by any intermediate settlement
of the Indebtedness and shall remain in effect until the Indebtedness is
discharged in full and the Transactions pursuant to the Origination Agreement
have terminated;

c)

shall be absolute, unconditional, and not subject to contingencies, and will
remain in force notwithstanding (and Guarantor’s obligations under this Guaranty
shall not be impaired, affected or discharged by) any failure, defect,
illegality or unenforceability of or in any of the Indebtedness;

d)

be binding on Guarantor, its successors and assigns in interest to the
Agreements and shall inure to the benefit of and be enforceable by Beneficiary,
its successors and assigns consented to by Guarantor, but Guarantor may not
assign or otherwise transfer any of its rights and obligations under this
Guaranty without the consent of Beneficiary.

 

8.

This is a guarantee of payment and not of collection.  Beneficiary shall not be
obliged before exercising any of the rights, powers or remedies conferred upon
it hereunder or in accordance with any applicable law, to make any demand of
Company, to join Guarantor as a party to any proceeding for the enforcement of
any provision of tAis Guaranty, or take any action or obtain judgment in any
court against Company.  Guarantor waives, to the fullest extent permitted by
law, any and all presentments, demands for performance, notices of
non-performance, protests, notices of protest, notices of dishonor, and notices
of acceptance of this Guaranty and of the existence, creation, or incurring of
new or additional indebtedness or obligations.  Guarantor waives, to the fullest
extent permitted by law,   all defenses (other than the defense that the
Indebtedness has been paid in full) based on suretyship, impairment of
collateral, or change in identity of the Company.  Guarantor will not exercise
any rights that it may acquire by way of subrogation hereunder until all
Indebtedness to Beneficiary shall have been paid in full.  If any amount shall
be paid to Guarantor in violation of the preceding sentence, such amount shall
be held for the benefit of Beneficiary and shall forthwith be paid to
Beneficiary to be credited and applied to the Indebtedness, whether matured or
unmatured.

 

LEGAL_US_W # 82628726.1

--------------------------------------------------------------------------------

 

If any payment received by the Beneficiary from the Company in respect of the
Indebtedness is subsequently recovered from or repaid by the Beneficiary as the
result of any bankruptcy, dissolution, reorganization, arrangement, or
liquidation proceedings of the Company (or proceedings similar thereto) (an
“Insolvency Proceeding”), the Guarantor’s payment obligation hereunder shall
continue to be effective as though such payment had not been made.  If this
Guaranty was terminated by the Guarantor after payment was received by the
Beneficiary pursuant to Section 3, this Guaranty shall be deemed to be
reinstated upon any Insolvency Proceeding, provided the payment(s) recovered
from Beneficiary relate to Indebtedness incurred prior to such termination.

 

9.

This Guaranty shall be governed by and construed in accordance with the laws of
the State of New York without reference to its choice of law
doctrine.  Guarantor further waives any right (a) to a trial by jury or (b) to
seek to avoid the jurisdiction of the courts of the State of New York.

 

10.

Any demand, notice, request, instruction, correspondence or other document to be
given hereunder by any party to another (herein collectively called “Notice”)
shall be in writing and delivered personally or by certified mail, postage
prepaid and return receipt requested as follows:

 

To Beneficiary:

FCStone Merchant Services, LLC

 

1251 NW Briarcliff Parkway, Suite #800

 

Kansas City, MO  64116

 

Attention:  Global Head of Risk

 

Telephone No:  (816) 410-7145

To Guarantor:

Gevo, Inc.

 

345 Inverness Drive South, Building C, Suite 310

 

Englewood, Colorado 80112

 

 

Attention:  

Chris Ryan and the Chief Financial Officer

 

Telephone No:

303-858-8358

 

Facsimile No.

303-858-8431

 

Notice shall be effective upon actual receipt.  Any party may change any address
to which Notice is to be given to it by giving notice as provided above of such
changes of address.

 

11.

Representations and Warranties:

 

(a)

Guarantor is a corporation limited duly existing under the laws of Delaware.

 

(b)

The execution, delivery and performance of this Guaranty have been duly
authorized by all necessary corporate action and do not conflict with any
provision of law, any regulation, or Guarantor’s charter or by-laws or, any
agreement binding upon it.

 

(c)

No consent, approval or authorization of, registration with, or declaration to
any third party is required in connection with the execution, delivery and
performance of this Guaranty, except as already obtained.

 

(d)

Guarantor hereby represents and warrants that the person signing on behalf of
Guarantor has the authority to do so.

 

LEGAL_US_W # 82628726.1

--------------------------------------------------------------------------------

 

12.

An amendment, modification or waiver in respect of this Guaranty will only be
effective if in writing and executed by both Guarantor and Beneficiary.

 

13.

BINDING ARBITRATION CLAUSE. Guarantor hereby waives trial by jury in any action,
proceeding or counterclaim brought by or against it on any matter whatsoever, in
contract or in tort, arising out of or in any way connected with this Guaranty
or the Guarantor’s obligations.  Any controversy or claim arising out of or
relating to this Guaranty or any breach hereof, shall be settled by arbitration
conducted by a single arbitrator in accordance with the then current commercial
arbitration rules of the American Arbitration Association.  The arbitrator’s
award shall be final and binding upon the parties, and judgment upon such award
may be entered in any court having jurisdiction thereof.  The arbitrator shall
be selected in accordance with the commercial arbitration rules of the American
Arbitration Association.  The arbitrator may, in his sole discretion, award fees
(including reasonable attorneys’ fees) and costs to the prevailing party.  The
arbitration shall be held in New York City, New York, USA, or such other place
as may be agreed upon at the time by the parties to the arbitration.  The
parties intend that this clause shall be valid, binding, enforceable and
irrevocable and shall survive the expiration of this Guaranty.

 

 

LEGAL_US_W # 82628726.1

--------------------------------------------------------------------------------

 

 

 

Executed by the duly authorised representatives of the Guarantor this 1st day of
June, 2015.

 

 

 

By:

 

/s/ Mike Willis

 

 

 

Name:

 

Mike Willis

 

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

(Corporate Seal)

 

LEGAL_US_W # 82628726.1